ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/14/22 wherein claim 1 was amended and claims 2, 6-10, 18, and 20-28 were canceled.
	Note(s):  Claims 1, 3-5, 11-17, 19, 29, and 30 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/14/22 to the rejection of claims 1, 3-5, 11-17, 19, 29, and 30 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive for the following reasons.  Therefore, the said rejections are hereby WITHDRAWN.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
Double Patenting Rejection
	The double patenting rejection over Serial No. 16/493,845 is WITHDRAWN.  Specifically, according to MPEP 804, if a provisional non-statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date, the Examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.  Thus, the double patenting rejection is WITHDRAWN.
ALLOWABLE CLAIMS
Claims 1, 3-5, 11-17, 19, 29, and 30 are allowable over the prior art of record.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a conjugated compound as set forth in independent clam 1.  The closest art is Applicant’s own work (Beaudoin et al, Mol. Pharmaceutics, 2016, Vol. 13, pages 1915-1926).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 10, 2022